Citation Nr: 1706908	
Decision Date: 03/07/17    Archive Date: 03/16/17

DOCKET NO.  07-05 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 70 percent for dysthymia.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The Veteran had active duty service from February 1969 to October 1971.  The Veteran also had an earlier period of Active Duty for Training. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA), which granted service connection for dysthymia, awarding a 50 percent rating until April 16, 2004, and a 30 percent rating thereafter.  The Veteran appealed the ratings awarded.  

A videoconference hearing before the undersigned Veterans Law Judge was held in August 2008.  A transcript of the hearing has been associated with the claims file.

The case was remanded by the Board in February 2009.  In December 2010, the issue of a rating in excess of 50 percent prior to April 16, 2004, was denied, but the issue of the rating subsequent to April 16, 2004, was again remanded.  At that time, the issue of entitlement to total rating by reason of individual unemployability due to service-connected disability (TDIU) was inferred from the record and also remanded.  By decision dated in September 2015, a rating in excess of 30 percent for dysthymia was denied by the Board and the issue of entitlement to TDIU was again remanded for further development of the evidence.  After development, by rating decision in January 2016, the RO increased the rating of the Veteran's dysthymia to 70 percent and granted TDIU, with an effective date of November 23, 1998 subsequently assigned.  


FINDING OF FACT

In correspondence received in February 2017, prior to the promulgation of a decision in the appeal, the Veteran, through his representative indicated that he wished to withdraw his appeal seeking an initial rating for dysthymia in excess of 70 percent; there are no questions of fact or law remaining before the Board in this matter.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran are met; the Board has no further jurisdiction in the matter of entitlement to an initial rating for dysthymia in excess of 70 percent.  38 U.S.C.A. §§ 7104, 7105(d)(5) (West 2014); 38 C.F.R. §§ 20.101, 20.202, 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Regarding the issue dismissed herein, the facts are not in dispute and resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-32 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  

Withdrawal of Issue

The Board has jurisdiction where there is a question of law or fact on appeal to the Secretary.  38 U.S.C.A. § 7104; 38 C.F.R. § 20.101.  Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Except for appeals withdrawn on the record at a hearing, a Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  

In correspondence received in February 2017, the Veteran, through his representative indicated that he wished to withdraw his appeal seeking an initial rating for dysthymia in excess of 70 percent.  Hence, there are no allegations of error of fact or law for appellate consideration on this claim.  Accordingly, the Board does not have jurisdiction to consider the appeal in this matter, and it is dismissed.  


ORDER

The appeal for an initial rating for dysthymia in excess of 70 percent is dismissed.  



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


